DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffery L. Waters on March 15th, 2021.

The application has been amended as follows:
Claim 1 should read as follows:
	 A method for maintaining data order between an output buffer and a cache, the method comprising: 
	receiving, by a co-processor, a data stream and performing processing on the data stream, wherein the data stream includes a plurality of data records that each the plurality of data records in the data stream by their key values;

	based on a determination, by the co-processor, that a newly received data record should replace the first data record in a cache, providing, by the co-processor to a cache controller, an instruction for the cache controller to write the newly received data record to a location in the cache obtained from a most recently used address register used by the first data record; and 
	based on a determination, by the co-processor, that the newly received data record should not replace the first data record in the cache, writing, by the cache controller, the newly received data record to an available location in the cache.

Claim 8 should read as follows:
	A computing system comprising:
	a cache controller configured to control the operation of a cache;
	a co-processor in communication with the cache controller, wherein the co-processor is configured to:
		receive a data stream and performing processing on the data stream, wherein the data stream includes a plurality of data records that each the plurality of data records in the data stream by their key values;
		write a first data record of the data stream into an output buffer, wherein the first data record is determined based on the sorting;
		based on a determination that a newly received data record should replace a first data record in a cache, provide an instruction for the cache controller to 
		based on a determination that the newly received data record should not replace the first data record in the cache, provide an instruction for the cache controller to write the newly received data record to an available location in the cache.
Claim 15 should read as follows:
	A computer program product for maintaining data order between an output buffer and a cache comprising:
a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a co-processor system to cause the co-processor to:
		receive a data stream and performing processing on the data stream, wherein the data stream includes a plurality of data records that each the plurality of data records in the data stream by their key values;
		write a first data record of the data stream into the output buffer, wherein the first data record is determined based on the sorting;
		based on a determination that a newly received data record should replace a first data record in a cache, provide, to a cache controller, an instruction for the cache controller to write the newly received data record to a location in the cache obtained from a most recently used address register used by the first data record; and 
		based on a determination that the newly received data record should not replace the first data record in the cache, instruct the cache controller to write the newly received data record to an available location in the cache.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, either alone or in combination, fails to explicitly teach “receiving, by a co-processor, a data stream and performing processing on the data stream, wherein the data stream includes a plurality of data records that each includes a key value and wherein the processing performed by the co-processor includes sorting the plurality of data records in the data stream by their key values; writing, by the co-processor, a first data record of the data stream into the output buffer, wherein the first data record is determined based on the sorting; based on a determination, by the co-processor, that a newly received data record should replace the first data record in a cache, providing, by the co-processor to a cache controller, an instruction for the cache controller to write the newly received data record to a location in the cache obtained from a most recently used address register used by the first data record; and based on a determination, by the co-processor, that the newly received data record should not replace the first data record in the cache, writing, by the cache controller, the newly received data record to an available location in the cache”.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139